— Appeal from an order of the Family Court, Queens County, dated April 17, 1975,-which, after a hearing, adjudged that appellant is a juvenile delinquent and ordered him placed in the custody of a New York State Training School. Order affirmed, without costs. Under the circumstances revealed at the dispositional hearing, we find that the placement of this youth in a State training school was a proper exercise of discretion. We note that this youth is presently on parole. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.